Citation Nr: 0021608	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  95-24 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1942 to 
January 1946.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a February 1994 and subsequent rating decisions from the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied service connection for 
hearing loss.  

The March 2000 Board decision remanded the case for a travel 
board hearing.  This matter is now before the Board for 
appellate review.  


FINDINGS OF FACT

1.  The medical evidence includes a diagnosis of a current 
hearing loss disability.  

2.  The veteran was a dental surgeon who served in combat 
during World War II.  

3.  The veteran alleges that he was exposed to over 1200 
hours of dental drilling noise in World War II and in the 
reserves, and medical treatise evidence relates hearing loss 
to the use of a dental drill.  


CONCLUSION OF LAW

The claim of entitlement to service connection for hearing 
loss is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The May 1942 examination report states that the veteran's 
ears were normal.  Low conversational voice hearing was 20/20 
in the right ear and 20/20 in the left ear.  

Service department records show that the veteran worked as a 
dental surgeon during World War II.  He examined personnel 
and diagnosed and treated dental disease.  He also assisted 
medical corps in care of sick and wounded in combat areas.  

Although some of the veteran's records were destroyed in the 
1973 fire at the National Personnel Records Center, he 
presented a copy of May 1943 special orders, which instructed 
him to serve temporarily with a tank battalion.  

The October 1945 separation examination report states that 
the veteran's ears were normal.  Whispered voice hearing was 
15/15 in the right ear and 15/15 in the left ear.  Service 
medical records do not otherwise mention the veteran's ears 
or hearing.  

The October 1974 military examination report states that the 
veteran had bilateral hearing loss.  

The August 1980 private audiological examination revealed 
moderate high-frequency sensorineural hearing loss.  

In September 1993, a military examiner stated that the last 
hearing examination in March 1993 revealed bilateral mild to 
severe sensorineural hearing loss of long standing.  The 
veteran later testified in July 2000 that this particular 
examiner told him that he had a valid VA disability claim.  

The February 1995 impression from a private audiological 
examination was mild to profound sensorineural hearing loss 
bilaterally.  

The veteran's February 1995 statement alleged that he used a 
conventional, slow-speed drill from 1942 until 1955 and a 
high-speed drill from 1955 to 1975.  He estimated using the 
high-speed handpiece approximately 1200 hours on Reserve duty 
and 4500 hours in civilian dentistry.  

The veteran, assisted by his representative, provided sworn 
testimony at a regional office hearing in July 1995.  He 
testified that drilling noise compounded hearing loss from 
weapons noise in service.  The veteran presented a copy of a 
February 1995 newspaper article entitled "Hearing-Impaired 
Cops Take Aim at City in Lawsuit Over Firing Ranges" in 
which 17 police officers alleged that inadequate hearing 
protection on the job led to hearing loss.  The veteran 
presented a copy of a June 1980 article from a public health 
journal entitled "Hearing Loss and the High Speed Dental 
Handpiece" that asserted a cause and effect relationship 
between hearing loss and use of a high-speed dental 
handpiece.  

The veteran, assisted by his representative, provided sworn 
testimony at a travel board hearing in July 2000.  He 
testified that, while in service, his tank battalion was 
under enemy fire, with shelling so intense that he had to 
sleep in a foxhole at night.  He received no hearing 
protection when he had to learn to fire loud weapons.  As a 
dental surgeon, he was exposed to the occupational hazard of 
using a dental drill in active service and in the Reserve 
until retirement in 1975.  The veteran testified that 
shellfire, weapons, and drilling noise damaged his hearing.  
The veteran presented a copy of an undated index of military 
occupational specialties that included dental officer on the 
list of military noise-hazardous occupations.  He also 
presented a copy of a December 1997 dental journal article 
entitled "Hearing Loss in Dentists Traced to Handpieces" 
that asserted that noise-induced hearing loss is an 
occupational hazard for dentists, with hearing loss directly 
related to duration of exposure to noise from dental 
equipment.  The veteran's representative alleged that the 
veteran was also exposed to acoustic trauma from tank noise 
while he served with the tank battalion.  


Criteria

The Court of Appeals for Veterans Claims (Court) has held 
that a well-grounded claim requires competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The regulations provide that satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with circumstances, 
conditions or hardships of such service even though there is 
no official record of such incurrence or aggravation.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d)(1999); 
Kessel v. West, 13 Vet. App. 9, 17 (1999).  


Analysis

The claim of entitlement to service connection for hearing 
loss is well grounded.  The medical evidence includes a 
diagnosis of a current hearing loss disability because the 
March 1993 and February 1995 diagnoses are bilateral 
sensorineural hearing loss.  

The medical evidence does not show diagnosis or treatment for 
hearing loss in service.  Instead, the veteran's hearing was 
normal at the enlistment and discharge examinations, and 
service medical records do not otherwise mention the 
veteran's ears or hearing.  Nonetheless, the veteran 
testified that he was exposed to combat noise from shelling 
and gunfire, and service department records show that he 
served with a tank battalion and that he was decorated with 
six campaign ribbons.  Applying the provisions of 38 U.S.C. 
§ 1154(b) and resolving all reasonable doubt in the veteran's 
favor, his lay evidence of exposure to combat will be 
accepted in lieu of an official record of diagnosis or 
treatment for hearing loss in service.  See 38 C.F.R. § 3.102 
(1999).  In combat conditions, the injured are not likely or 
expected to fill out forms; front line medics are too 
involved with saving lives to document injuries and file 
reports; and what medical records might be generated are 
liable to be misfiled, lost, or destroyed.  See Kessel, 13 
Vet. App. at 17.  

For the limited purpose of determining well groundedness, the 
medical evidence includes a nexus opinion relating current 
hearing loss to an in-service event.  The veteran alleged 
that a military doctor told him in 1993 that he had a valid 
VA claim.  Normally, hearsay medical evidence transmitted by 
a lay person is not sufficient to render a claim well 
grounded because the connection between what a physician said 
and the lay person's account of what the physician 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Kirwin v. Brown, 
8 Vet. App. 148, 153 (1995); Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).  In this case, however, the veteran was a 
dental surgeon who assisted the medical corps in care of the 
sick and wounded in combat, and he alleged that exposure to 
shellfire and weapons noise in combat led to his hearing loss 
many years later.  Moreover, he alleged that he was exposed 
to over 1200 hours of dental drilling noise in World War II 
and in the Reserve, and he provided treatise evidence from 
two medical journals that related hearing loss and use of a 
dental drill.  Medical treatise evidence can be sufficient to 
well ground a claim for service connection, if it is specific 
with regard to the causal link between the in-service injury 
or disease and the current disability, and is not merely a 
generic statement regarding a possible link.  Wallin v. West, 
11 Vet. App. 509, 513-514 (1998).  Accordingly, the claim of 
entitlement to service connection for hearing loss is well 
grounded.  


ORDER

The claim of entitlement to service connection for hearing 
loss is well grounded.  


REMAND

Once the veteran has established a well-grounded claim, the 
VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  In this case, the VA has a duty to assist the 
veteran in obtaining additional medical records and a VA 
audiological examination.  

The veteran provided specific dates and locations of Reserve 
duty from 1948 to 1975 in his February 1995 and subsequent 
statements.  He further alleged that the National Personnel 
Records Center informed him that his records had been 
destroyed in a 1973 fire.  The VA has a heightened obligation 
when service records are presumed to have been destroyed while 
in the possession of the government.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The RO did not request or obtain 
the veteran's Reserve medical records from alternate sources, 
and the duty to assist specifically includes requesting 
information from other Federal departments or agencies.  
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  
Therefore, the VA has a duty to assist the veteran in 
obtaining his Reserve medical records.  

In addition, the VA has a duty to assist the veteran in 
obtaining a VA examination.  Although the claim was well 
grounded by treatise medical evidence, the medical evidence 
did not include a medical opinion that stated the etiology of 
the veteran's current hearing loss.  If a diagnosis is not 
supported by the finding on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (1999).  


Therefore, this case is remanded to obtain the veteran's full 
medical records and a VA audiological examination and medical 
opinion.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 4.2 (1998).  
This matter is remanded to the RO for further development as 
follows:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for hearing disorders since 
1945.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources whose records have not 
previously been secured.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  

2.  After the above-requested development 
has been completed and the additional 
evidence added to the record, the veteran 
should be afforded a VA audiological 
examination.  Any further indicated 
special studies should be conducted.  
Failure of the veteran to report for the 
scheduled examination(s) without good 
cause could result in the denial of the 
claim(s).  38 C.F.R. § 3.655 (1999).  The 
claims file and a separate copy of this 
remand should be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  


It is essential that the examiner review 
the claims folder in its entirety.  The 
examiner should also take specific note 
of the veteran's reported and documented 
medical history, including in-service and 
post-service hearing and ear conditions.  

The examiner should then offer a medical 
opinion as to: a) the medical 
classification of the veteran's hearing 
condition and etiological, anatomical, 
pathological, laboratory, and prognostic 
data required for the ordinary medical 
classification; b) the etiology of the 
veteran's hearing loss; c) whether it is 
as likely as not that the veteran's 
hearing loss was caused by exposure to 
combat noise in World War II service; d) 
whether it is as likely as not that the 
veteran's hearing loss was caused by 
exposure to dental equipment noise of 
approximately 1200 hours in World War II 
and Reserve military service; and e) 
whether it is as likely as not that the 
veteran's hearing loss was caused by 
exposure to dental equipment noise of 
approximately 4500 hours in civilian 
dentistry.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and medical opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for service 
connection for hearing loss based on the 
entire evidence of record.  All pertinent 
law, regulations, and Court decisions 
should be considered.  If the veteran's 
claim remains in a denied status, he and 
his representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

5.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted. No action 
is required of the veteran until he is 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


 

